

EXHIBIT 10.1


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH ASTERISKS (***).


Contract #8840


AMENDMENT TO GAS GATHERING AGREEMENT


This AMENDMENT (“Amendment”) to the Gas Gathering Agreement between Kerr-McGee
Gathering LLC (“Gatherer”) and Kerr-McGee Oil & Gas Onshore LP (“Shipper”),
dated July 1, 2010 (“Agreement”), is effective on March 1, 2018 (“Amendment
Effective Date”). Gatherer and Shipper may each be referred to in the singular
sense as a “Party” or in the collective sense as the “Parties.”


For additional consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree to amend the Agreement as follows:


1.Capitalized terms not defined in this Amendment have the same meaning as set
forth in the Agreement.


2.Section 1 of the Commercial Terms is deleted in its entirety and replaced as
follows:


Section 1. This Agreement commences on the Effective Date and terminates on the
later to occur of: (a) the last day of the 120th Month in which the North Core
Minimum Monthly Volume applies; or (b) the termination date of the last
effective SRC Service Level (including any extensions therein) pursuant to the
Base Contract for Gas Processing between Shipper, Gatherer, and WGR Asset
Holding Company LLC dated to be effective on August 1, 2017.


3.Section 2 of the Commercial Terms is amended by deleting the words “or
Shipper’s affiliates” from the last line of Section 2.1(A).


4.Section 2 of the Commercial Terms is amended as follows by adding a new
Section 2.1(C):


2.1(C). Shipper expressly dedicates to the performance of this Agreement: (i)
all “North Core Dedicated Wells” described on Exhibit A-2; (ii) all Gas produced
or producible from North Core Dedicated Wells; and (iii) all Gas produced or
producible from Shipper-operated Wells within the North Core Dedicated Area that
is owned or controlled by Shipper.


5.
A new Section 3(E) is added to the Commercial Terms as follows:



3(E). North Core.


3(E)(1). Shipper shall pay Gatherer a monthly gathering fee (“North Core
Gathering Fee”) computed as the product of: (a) the MMBtu equivalent of the
North Core Receipt Point Volume for such Month multiplied by (b) the applicable
gathering rates set forth in Section 3.C.1 of the Commercial Terms.






--------------------------------------------------------------------------------



Contract #8840






3(E)(2). If the North Core Receipt Point Volume for a particular Month is less
than the applicable North Core Minimum Monthly Volume for such Month (“North
Core Volumetric Deficiency”), then Shipper shall, in addition to the North Core
Gathering Fee for such Month, pay Gatherer a deficiency fee computed as the
product of: (a) the MMBtu equivalent of North Core Volumetric Deficiency for
such Month (based on the average MMBtu equivalent of the Gas actually delivered
during such Month, or if no Gas is delivered during such Month, during the most
recent Month during which Gas was delivered) multiplied by (b) the applicable
gathering rates set forth in Section 3.C.1 of the Commercial Terms. This Section
3(E)(2) shall not be applicable after the last Day of the Month during which the
sum of (a) Shipper’s aggregate North Core Receipt Point Volumes plus (b)
Shipper’s aggregate North Core Volumetric Deficiency volumes for which
deficiency fees have been remitted, exceeds *** Mcf.


3(E)(3). If the North Core Receipt Point Volume for a particular Month exceeds
the applicable North Core Minimum Monthly Volume for such Month (“North Core
Volumetric Excess”), then Gatherer shall carry forward and apply such North Core
Volumetric Excess to reduce North Core Volumetric Deficiencies occurring in
subsequent Months. For purposes of the carry forward and application set forth
herein, each North Core Volumetric Excess: (i) will be carried forward and
applied, in part or in full until fully eliminated, on a first-in first-out
basis by reference to and in priority of the Month of its occurrence; (ii) will
expire, and will no longer be carried forward, refunded, offset, recouped, or
utilized in any manner, after the last Day of the ***th Month following the
Month of its occurrence; and (iii) as applied, either singly or in the aggregate
with the application of other North Core Volumetric Excesses, may not exceed
***% of the applicable North Core Minimum Monthly Volume for such Month.


3(E)(4). If Gatherer is unable to accept delivery of the entirety of the North
Core Receipt Point Volume during a particular Month due to unavailability of
gathering capacity on the System, and such unavailability is not caused by
Shipper or Shipper’s downstream marketing or transportation arrangements, then
the North Core Volumetric Deficiency for such Month will be the positive
difference (if any) of (i) the aggregate capacity available to gather the
applicable North Core Minimum Monthly Volumes less (ii) the aggregate volume of
North Core Receipt Point Volumes.


3(E)(5). The gathering and deficiency fees described in this Section 3(E) are
applicable only to North Core Receipt Point Volumes, and Shipper shall not pay
any gathering fees other than the gathering fees set forth in this Section 3(E)
with respect to such North Core Receipt Point Volumes.


3(E)(6). Except as provided in Section 3(E)(9), Shipper’s payment obligations
herein that are determined by reference to the North Core Minimum Monthly Volume
shall not be subject to downward adjustment for any reason, including Shipper’s
conveyance or assignment to a third party of an interest in the North Core
Dedicated Area or a North Core Dedicated Well, shut in or abandonment of a North
Core Dedicated Well, cessation of production from a North Core Dedicated Well
resulting from future rules, orders or laws of governmental, judicial, or
regulatory authorities (federal, state or local) or the actions or omissions of
such governmental, judicial, or regulatory authorities, or any event or
condition of Shipper’s Force Majeure.






-2-

--------------------------------------------------------------------------------



Contract #8840






3(E)(7). Notwithstanding anything to the contrary in the Agreement, Shipper may
elect to terminate the entirety of the commercial terms set forth in this
Section 3(E), other than the terms of this Section 3(E)(7), by delivering
written notice to Gatherer on or before February 28, 2019. Upon such termination
Shipper shall have no further obligation to deliver the North Core Minimum
Monthly Volume or to make payment pursuant to Section 3(E)(2), and Shipper shall
reimburse Gatherer for all non-recoverable capital costs actually incurred as of
the date of such termination (plus all post-termination capital costs related to
winding down, demobilization, and payment for materials ordered prior to
termination) in connection with Gatherer’s construction and installation of
facilities to gather Shipper’s production within the North Core Project Area,
provided that the amount of such reimbursement shall not exceed $*** if notice
of termination is given on or before August 31, 2018, and shall not exceed $***
if notice of termination is given after August 31, 2018 and on or before
February 28, 2019. In addition to Shipper’s reimbursement of Gatherer’s
non-recoverable capital costs as set forth in this Section 3(E)(7), Shipper
shall also pay Gatherer an amount equal to ***% of such non-recoverable capital
costs. Gatherer shall deliver an invoice and supporting documentation to Shipper
for all reimbursements pursuant to this Section 3(E)(7), and Shipper shall remit
payment of such reimbursements on or before the 30th day following receipt of
such invoice.


3(E)(8). Notwithstanding anything to the contrary in the Agreement, (i) if
Shipper is unable, in whole or in part, to drill or complete additional wells
within the North Core Project Area; or (ii) if Gatherer is unable, in whole or
in part, to connect to, or gather Gas from, additional wells within the North
Core Project Area, in either case as a result of future rules, orders or laws of
governmental, judicial, or regulatory authorities (federal, state or local) or
the actions or omissions of such governmental, judicial, or regulatory
authorities, then the affected Party may deliver written notice (“Notice”) to
the other Party of such inability. On or before the 30th Day following delivery
of such Notice by either Party, Shipper shall provide Gatherer its projected
volumes from the North Core Project Area for the period commencing on the first
Day of the Month following the Month in which the Notice is provided and ending
on the last day of the 120th Month for which Shipper is obligated to deliver the
North Core Minimum Monthly Volume.


3(E)(9). On or before the first day of the Month following the 90th Day
following Gatherer’s receipt of Shipper’s projected volumes pursuant to Section
3(E)(8), Gatherer shall calculate a before-tax internal rate of return from the
Amendment Effective Date to the last day of the 120th Month for which Shipper is
obligated to deliver the North Core Minimum Monthly Volume, based upon: (i)
actual free cash flow from the Amendment Effective Date to the last Day of the
Month in which the Notice was provided, computed as gross revenues received by
Gatherer from Shipper within the North Core Project Area, net of associated
operating expenditures, ad valorem taxes and capital expenditures; and (ii)
projected free cash flow from the first Day of the Month following the Month in
which the Notice was provided to the last day of such 120th Month, computed as
gross revenues from within the North Core Project Area based upon Shipper’s
projected volumes, net of associated operating expenditures, ad valorem taxes
and capital investment. If such calculated before-tax internal rate of return is
more or less than ***%, then the Parties shall amend Shipper’s North Core
Minimum Monthly Volume obligation set forth in Exhibit B-2 to reflect
prospective North Core Minimum Monthly Volume obligations for all Months after
the Month in which the




-3-

--------------------------------------------------------------------------------



Contract #8840






Notice was provided that result in Gatherer’s before-tax internal rate of return
from the Amendment Effective Date to the last Day of such 120th Month being
equal to ***%.


6.
The following defined terms are added to the General Terms and Conditions:



“North Core Dedicated Area” has the meaning set forth on Exhibit A-2.


“North Core Dedicated Wells” has the meaning set forth on Exhibit A-2.


“North Core Gathering Fee” has the meaning set forth in Section 3(E)(1) of the
Commercial Terms.


“North Core Minimum Monthly Volume” means the volume in Mcf set forth on Exhibit
B-2 for the applicable Month and Year beginning on the first to occur of (i) the
Month immediately following the first delivery of North Core Receipt Point
Volume hereunder or (ii) November 1, 2020.


“North Core Project Area” means the lands within the bounds of T4N R67W 6th PM,
T4N R68W 6th PM, T5N R67W 6th PM, and T5N R68W 6th PM (specifically excluding
Sections 25, 26, and 27 of T4N R68W, 6th PM).


“North Core Receipt Point Volume” means the volume in Mcf of Dedicated
Production produced from North Core Dedicated Wells that is delivered and
accepted at the Receipt Points.


“North Core Volumetric Deficiency” has the meaning set forth in Section 3(E)(2)
of the Commercial Terms.


“North Core Volumetric Excess” has the meaning set forth in Section 3(E)(3) of
the Commercial Terms.


“Notice” has the meaning set forth in Section 3(E)(8) of the Commercial Terms.


7.The defined terms “Dedicated Production” and “Wells” in the General Terms and
Conditions are stricken in their entirety and replaced with the following:


“Dedicated Production” means all Gas now or hereinafter owned, controlled or
produced by Shipper: (i) from all Dedicated Wells located within the Dedicated
Area; (ii) from all Wilson Ranch Dedicated Wells located within the Wilson Ranch
Dedicated Area; and (iii) from all North Core Dedicated Wells located within the
North Core Dedicated Area; with the exception of Gas required for operations on
the leasehold, pressure maintenance, and the fulfillment of Shipper’s
obligations to Shipper’s lessor.


“Well” means an oil or gas well. For purposes of this Agreement, the location of
a well is determined by reference to the location of its wellbore.


8.Exhibit A-2 “North Core Dedicated Wells and North Core Dedicated Area” is
attached hereto and incorporated into the Agreement.


9.Exhibit B-2 “North Core Minimum Monthly Volume” is attached hereto and
incorporated into the Agreement.




-4-

--------------------------------------------------------------------------------



Contract #8840






10.Except as amended herein, all other provisions of the Agreement remain in
full effect as originally written or previously amended.


11.This Amendment shall be construed, enforced, and interpreted according to the
laws of the State of Texas, without regard to the conflicts of law rules
thereof.


12.The Agreement constitutes the entire agreement between and among the Parties
regarding the subject matter herein.


13.The Parties may execute and deliver this Amendment in any number of
counterparts, including facsimile and *.pdf format counterparts, each of which
is deemed an original, but all of which constitute one and the same instrument.


[Execution Page Follows]
    




-5-

--------------------------------------------------------------------------------



Contract #8840






The Parties have executed this AMENDMENT to be effective on the Amendment
Effective Date.




GATHERER


KERR-MCGEE GATHERING LLC
 
SHIPPER


KERR-MCGEE OIL & GAS ONSHORE LP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gennifer Kelly
 
By:
/s/ Carrie Horton
Name:
Gennifer Kelly
 
Name:
Carrie Horton
Title:
Senior Vice President and Chief Operating Officer
 
Title:
Vice President, DJ Basin Development







-6-

--------------------------------------------------------------------------------



Contract #8840






EXHIBIT A-2


North Core Dedicated Wells


1.“North Core Dedicated Wells” means Shipper’s interests in all Wells connected
to the System within the North Core Project Area, now or in the future, in which
Shipper owns or controls Gas, in and to all depths and formations respecting
such interests.


2.“North Core Dedicated Area” means the area within the greater of (a) a
one-mile radius extending from each North Core Dedicated Well existing now or in
the future or (b) a one-mile radius extending from any point on the System, as
it exists now or in the future.




[End of Exhibit A-2]






-7-

--------------------------------------------------------------------------------



Contract #8840






EXHIBIT B-2


North Core Minimum Monthly Volume (Mcf)






 
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6
Year 7
Year 8
Year 9
Year 10
Month 1
***
***
***
***
***
***
***
***
***
***
Month 2
***
***
***
***
***
***
***
***
***
***
Month 3
***
***
***
***
***
***
***
***
***
***
Month 4
***
***
***
***
***
***
***
***
***
***
Month 5
***
***
***
***
***
***
***
***
***
***
Month 6
***
***
***
***
***
***
***
***
***
***
Month 7
***
***
***
***
***
***
***
***
***
***
Month 8
***
***
***
***
***
***
***
***
***
***
Month 9
***
***
***
***
***
***
***
***
***
***
Month 10
***
***
***
***
***
***
***
***
***
***
Month 11
***
***
***
***
***
***
***
***
***
***
Month 12
***
***
***
***
***
***
***
***
***
***





[End of Exhibit B]




-8-